DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending. Claims 1-16 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2020 and February 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Regarding Claims 8 and 10, Line 3 of Claim 8 and Line 5 of Claim 10 appear to recite the same equation but with different formatting. For example, Claim 8 recites “TE, half-span” while Claim 10 recites “half-span, TE”. Does this denote a difference or are the equations the same equation? Applicant is suggested to amend such that the equations reflect the same language if they are the same language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claims 1 and 16, Line 10 of the Claim 1 and Line 7 of Claim 16 recite “the span of the aerofoil is variable along the turbine centerline axis”. It is unclear what this means. There is no clear introduction of an aerofoil. The claims previously refer to “aerofoil section”, however a “section” does not appear to have a span within the context of the claims. The only other reference to a “span” appears to be with respect to the “vane”, not an “aerofoil”. 
Regarding Claims 1 and 16, Lines 23-24 of Claim 1 and Lines 20-21 of Claim 16 refer to the leading edge camber angle and the trailing edge camber angle being “of opposite sign”. It is unclear what this means because it is unclear in what direction or with reference to what is considered “positive” or “negative”. The claims further discuss a negative leading edge camber angle and a positive trailing edge camber angle, but do not clarify how “positive” and “negative” are to be defined. 
Regarding Claim 13, Line 3 recites “for example between 0.03 span and 0.1 span”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 16, Line 6 recites “the aerofoil”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-12 and 14-15 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-14, and 16, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohaus et al. (US 2016/0177723 A1), hereinafter Lohaus.
Regarding Claim 1, Figure 1 of Lohaus discloses a turbine for a gas turbine engine, comprising: a rotor ring (comprising 24) comprising a plurality of shrouded rotor blades (24, see Figure 6 with shroud at 64) configured to rotate about a turbine centreline axis (32) and to permit a tip leakage flow between respective shrouds and a casing (immediately outwards of 24); and a stator vane ring (comprising 26) disposed downstream of the rotor ring (comprising 24) so as to receive the tip leakage flow, the stator vane ring (comprising 26) comprising a plurality of vanes (26). Figures 10-13 disclose wherein each vane (26) of the plurality defines a continuum of aerofoil sections (see section in Figure 12) along a span of the vane (26), the aerofoil section at any spanwise location being a locus of points on a surface of the vane (26) that share a common value of normalized span, wherein the span of the aerofoil is variable along the turbine centreline axis (32); wherein each aerofoil section defines a mean camber line (Cv4) extending from a leading edge point (86) to a trailing edge point (88), the leading edge point (86) being a point of maximum curvature towards an upstream end of the vane (26), the trailing edge point (88) being a point of maximum curvature towards a downstream end of the vane (26); wherein each aerofoil section has a variable camber angle (see curve of Cv4) along the mean camber line (Cv4), defined for any camber line point on the mean camber line (Cv4) as an angle between a respective tangent of the mean camber line and an orthogonal projection of the tangent onto a plane intersecting both the turbine centreline axis (32) and the respective camber line point, wherein the camber angle at the leading edge point (86) is the leading edge camber angle (α) and the camber angle at the trailing edge point (88) is the trailing edge camber angle (β); wherein each of the plurality of vanes (26) is curved so that at a half-span location along the vane (26), the leading edge camber angle (α) and the trailing edge camber angle (β) are of opposite sign; wherein the sign convention for the camber angle at any spanwise location along the vane (26) is such that, at the half-span location, the camber angle increases along the mean camber line (Cv4) from a negative leading edge camber angle (α) to a positive trailing edge camber angle (β); wherein, towards a radially-outer tip (towards 84) of each vane (26), an upstream portion of the mean camber line (Cv4) diverges from a profile of the mean camber line (Cv4) at the half-span location so that within a tip portion of the vane (26) the leading edge camber angle (α) is positive. The interpretation of “positive” and “negative” is merely relative. Although Lohaus labels (α) in Figure 12 to be positive and (β) to be negative, such labeling may be inverted for purposes of interpretation with respect to the claim language. The graph in Figure 13 shows the changing of sign of the leading edge camber angle (α) from a radially inner end (at 780) to a radially outer end (at 1400). Exemplary table values are seen and described in Table 3 and paragraphs [0056-0057]. 
Regarding Claim 2, Lohaus discloses the turbine as set forth in Claim 1. 
Figure 13 and Table 3 of Lohaus disclose wherein in any aerofoil section within the tip portion of each vane (26), an angular difference between the leading edge camber angle (α) and the trailing edge camber angle (β) is 59.24°, which is within the claimed range of 70° or less. Therefore, the claimed range is anticipated by Lohaus (see MPEP 2131.03 regarding anticipation 
Regarding Claim 3, Lohaus discloses the turbine as set forth in Claim 1.
Figure 13 and Table 3 of Lohaus disclose wherein in any aerofoil section within the tip portion of each vane (26), an angular difference between the leading edge camber angle (α) and the trailing edge camber angle (β) is no more than 75% of the angular difference between the leading edge camber angle (α) and the trailing edge camber angle (β) at the half-span location. The difference at half-span (at 1090) is approximately 90° while the difference at the tip is approximately 55.24°, which is within the range of no more than 75%. The “tip portion” is interpretable to be any portion of the vane (26) which includes the tip at 1400.
Regarding Claim 4, Lohaus discloses the turbine as set forth in Claim 1. 
Figure 13 and Table 3 of Lohaus disclose wherein for any aerofoil section within the tip portion of each vane (26), an angular difference between the respective leading edge camber angle (α) and the leading edge camber angle (α) at the half-span location of the respective vane is at least 30°. According to the signage of Lohaus, the value of (α) at the tip is -2° and the value of (α) at the half-span (at 1090) is approximately 28°. The “tip portion” is interpretable to be any portion of the vane which includes the tip at 1400.
Regarding Claim 13, Lohaus discloses the turbine as set forth in Claim 1. 
Figures 10-11 and 13 disclose wherein the tip portion of each vane (26) has a spanwise extent from the tip of the vane (26) of at least 0.01 span and no more than 0.15 span, for example between 0.03 span and 0.1 span. The claim only defines how much of the span is considered the tip portion. The tip portion is interpretable to be any portion of vane (26) that extends from (84, the 1400 point) radially inwards such that the “tip portion” satisfies the 
Regarding Claim 14, Lohaus discloses the turbine as set forth in Claim 1. 
Figure 1 of Lohaus discloses wherein the rotor ring (comprising 24) is one of a plurality of rotor rings (comprising 16, 20, 24, 28) of the turbine, and wherein the stator vane ring (comprising 26) is one of a plurality of stator vane rings (comprising 18, 22, 26) of the turbine, each being downstream of a respective rotor ring. 
Regarding Claim 16, Figures 10-13 of Lohaus disclose a stator vane ring segment or stator vane ring (comprising 26) for a turbine for a gas turbine engine, comprising a plurality of stator vanes (26) angularly arranged around a turbine centreline axis (32 in Figure 1); wherein each vane (26) of the plurality defines a continuum of aerofoil sections (see Figure 12) along a span of the vane (26), the aerofoil section at any spanwise location being a locus of points on a surface of the aerofoil that share a common value of normalized span, wherein the span of the aerofoil is variable along the turbine centreline axis (32); wherein each aerofoil section defines a mean camber line (Cv4) extending from a leading edge point (86) to a trailing edge point (88), the leading edge point (86) being a point of maximum curvature towards an upstream end of the vane (26), the trailing edge point (88) being a point of maximum curvature towards a downstream end of the vane (26); wherein each aerofoil section has a variable camber angle (see curve along Cv4) along the mean camber line (Cv4), defined for any camber line point on the mean camber line (Cv4) as an angle between a respective tangent of the mean camber line (Cv4) and an orthogonal projection of the tangent onto a plane intersecting both the turbine centreline axis (32) and the respective camber line point, wherein the camber angle at the leading edge point (86) is the leading edge camber angle (α) and the camber angle at the trailing edge point (88) is the trailing edge camber angle (β); wherein each of the plurality of vanes (26) is curved so that at a half-span location along the vane (Figure 12), the leading edge camber angle (α) and the trailing edge camber angle (β) are of opposite sign; wherein the sign convention for the camber angle at any spanwise location along the vane (26) is such that, at the half-span location, the camber angle increases along the mean camber line (Cv4) from a negative leading edge camber angle (α) to a positive trailing edge camber angle (β); wherein, towards a radially-outer tip (proximate 84) of each vane (26), an upstream portion of the mean camber line (Cv4) diverges from a profile of the mean camber line (Cv4) at the half-span location so that within a tip portion of the vane (26) the leading edge camber angle (α) is positive. The interpretation of “positive” and “negative” is merely relative. Although Lohaus labels (α) in Figure 12 to be positive and (β) to be negative, such labeling may be inverted for purposes of interpretation with respect to the claim language. The graph in Figure 13 shows the changing of sign of the leading edge camber angle (α). Exemplary table values are seen and described in Table 3 and paragraphs [0056-0057].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lohaus. Claim 4 is rejected again solely for purposes of expediting prosecution, assuming the approximation of the angle at half-span is insufficient due to tolerances.
Regarding Claim 4, Lohaus teaches the turbine as set forth in Claim 1. 
Lohaus does not expressly teach wherein for any aerofoil section within the tip portion of each vane, an angular difference between the respective leading edge camber angle and the leading edge camber angle at the half-span location is at least 30°.
However, Figure 13 and Table 3 of Lohaus teaches wherein for any aerofoil section within the tip portion of each vane (26), an angular difference between the respective leading edge camber angle (α) and the leading edge camber angle (α) at the half-span location of the respective vane is approximately 30°. According to the signage of Lohaus, the value of (α) at the tip is -2° and the value of (α) at the half-span (at 1090) is approximately 28°. A prima facie case of obviousness exists where claimed ranges or amounts do not overlap with prior art but are merely close (see MPEP 2144.05, I). In the instant application, approximately 30° borders the claimed range of at least 30°, therefore the value of the angle taught by Lohaus is considered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine taught by Lohaus such that any aerofoil section within the tip portion of each vane, an angular difference between the respective leading edge camber angle and the leading edge camber angle at the half-span location of the respective vane is at least 30° through design choice, since a prima facie case of obviousness exists where the claimed ranges are merely close with the prior art.

Claim 15, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lohaus in view of Dakowski (US 2011/0280735 A1), hereinafter Dakowski.
Regarding Claim 15, Figure 1 of Lohaus teaches a gas turbine engine having a turbine in accordance with Claim 1 and has one or more rotor rings coupled to a respective one shaft [0036-0037]. 
Lohaus does not expressly teach at least a first shaft and one or more further shafts, a high pressure turbine having one or more rotor rings coupled to the first shaft, one or more lower pressure turbines downstream of the high pressure turbine as claimed. 
Dakowski teaches of a known two-spool gas turbine arrangement, wherein the engine comprises at least a first shaft and one or more further shafts, a high pressure turbine having one or more rotor rings coupled to the first shaft, and one or more lower pressure turbines downstream of the high pressure turbine. This arrangement allows for both high and low pressure turbines to extract energy from the gas stream during operation [0002-0003]. With the addition of a high pressure turbine, the one shown in Lohaus will then be considered the “lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Lohaus such that the engine comprises at least a first shaft and one or more further shafts, a high pressure turbine having one or more rotor rings coupled to the first shaft, and one or more lower pressure turbines downstream of the high pressure turbine as suggested by Dakowski, to provide the benefit of extracting additional energy from the gas stream during operation. 
Allowable Subject Matter
Claims 5-12, as far as they are definite and understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 5, 10, and 11, the closest prior art, Lohaus, does not expressly teach wherein each vane comprises a spanwise transition portion along which the leading edge camber angle increases toward the tip of the vane, and wherein the rate of change of the leading edge camber angle per 0.01 span of the vane, within the transition portion, is at least 3° (Claim 5), wherein each vane comprises a spanwise transition portion along which the leading edge camber angle increases towards the tip of the vane, and wherein the rate of change of the leading edge camber angle per 0.01 span of the vane, within the transition portion, is at least: 0.03 x |Xhalf-span,TE – Xhalf-span,LE| wherein Xhalf-span is the camber angle at the half-span location, and TE, LE denote the camber angle at the trailing edge and the leading edge respectively (Claim 10), nor wherein each aerofoil section defines a turning angle defined as the difference between the trailing edge camber angle and the leading edge camber angle (XTE – XLE), wherein the sign convention for the turning angle is such that the turning angle is positive at the half-span half-span,TE – Xhalf-span,LE| for Lohaus is approximately 2.52 and the rate of change of the turning angle is approximately the same as the rate of change of the leading edge camber angle. The value of 0.969° per 0.01 span is much less than the “at least” ranges required of the claims. Therefore, the rate of change of the leading edge camber angle of Lohaus is much less than that of the instant application. The claimed representative rates show the abrupt change of the leading edge camber angle of the claimed invention. Pg. 6, Lines 16-20 of the Specification filed September 01, 2020 acknowledges that the abrupt variation is due to the relatively small spanwise extent of the shroud leakage flow. Such a high rate of change enables the geometry of the vane to approximate the optimum leading edge camber angle for local flow conditions. 
Claims 6-9 and 12 subsequently depend upon Claims 5 and 11 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745